DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2014/0130952) in view of Ko (KR 20040048215 with English Machine Translation). 
Regarding claim 1, Tanaka discloses a tire (title) comprising: a tread portion (2) for which an intended tire rotational direction is specified ([0039]), the tread portion (2) comprises block rows (see Fig. 1) composed of blocks (5, 6) circumferentially divided by lateral grooves (10, 20) and arranged circumferentially of the tire (see Fig. 1), the blocks (5, 6) each have a ground contacting surface (2s), a first side wall surface (15, 26) 
Ko teaches a similar tire (abstract) comprising a tread portion (1) with block rows (see Fig. 1) composed of blocks (4) circumferentially divided by lateral grooves (11) and arranged circumferentially of the tire (see Fig. 1). Ko further teaches that the blocks (4) have a first side wall surface (41) located on a heel-side in an intended tire rotational direction and a second side wall surface (42) located on a toe-side in the intended tire rotational direction ([20]). Ko further teaches that both of the side walls (41 and 42) are inclined ([20]), with the second side wall surface (42) having a larger inclination angle with respect to a tire radial direction than an inclination angle of the first side wall surface (41) with respect to the tire radial direction (see Figs. 1 and 3). Ko further teaches that the inclination angle of the second side wall surface (42) with respect to the tire radial direction increases toward an outside in a tire axial direction ([20]; see Figs. 1 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle with respect to the tire radial direction of the second side wall surface disclosed by Tanaka to increase toward an outside in a tire axial direction, thereby causing the angle difference between the second side wall and the first side wall to increase toward an outside in the tire axial direction, as taught by Ko because they would have had a reasonable expectation that doing so would lead to a further suppression of heel-and-toe uneven wear. Additionally, while Ko concerns shoulder blocks, because all of the blocks disclosed by Tanaka have similar first and second side walls with different inclination angles designed to improve heel-and-toe uneven wear, it would have been obvious to one skilled in the art to apply the teachings of Ko to all of the blocks disclosed by Tanaka to further suppress of heel-and-toe uneven wear. 
Regarding claim 2, modified Tanaka discloses all of the limitations as set forth above for claim 1. Modified Tanaka discloses that the angle θ2 (Tanaka: β, δ) with respect to the tire radial direction of the second side wall surface (Tanaka: 14, 25) increases toward an outside in the tire axial direction (Ko: [20]). Because the angle θ1 (Tanaka: α, γ) with respect to the tire radial direction of the first side wall surface (Tanaka: 15, 26) remains constant, the angle difference θ2-θ1 (Tanaka: β-α, δ-γ) 
Regarding claims 3 and 4, modified Tanaka discloses all of the limitations as set forth above for claims 1 and 2, respectively. Modified Tanaka further discloses that the blocks (Tanaka: 5, 6) include middle blocks (Tanaka: 6), and the block rows include a pair of axially inner middle block rows each composed of the middle blocks (Tanaka: 6) circumferentially divided by middle lateral grooves (Tanaka: 20) and arranged between the shoulder block rows (Tanaka: see Fig. 1). 
Regarding claims 5 and 6, modified Tanaka discloses all of the limitations as set forth above for claims 3 and 4, respectively. Modified Tanaka further discloses that the maximum width (Tanaka: W5) of the shoulder lateral grooves (Tanaka: 10) are in a range of from 4.0 mm to 6.0 mm (Tanaka: [0071]) and that the maximum width (Tanaka: W7) of the middle lateral grooves (Tanaka: 20) are also in a range of from 4.0 mm to 6.0 mm (Tanaka: [0107]). Modified Tanaka further discloses that the axial width (Tanaka: W3) of the middle blocks (Tanaka: 6) is smaller than the axial width (Tanaka: W4) of the shoulder blocks (Tanaka: 5) (Tanaka: [0049]-[0050]), meaning that the axial width of the middle lateral grooves (Tanaka: 20) is smaller than the axial width of the shoulder lateral grooves (Tanaka: 10). Modified Tanaka further discloses that the middle lateral grooves (Tanaka: 20) include tie-bars (Tanaka: 29), which necessarily decreases the overall groove volume of the middle lateral grooves (Tanaka: 20) compared to the groove volume of the shoulder lateral grooves (Tanaka: 10) which do not include tie-bars. While modified Tanaka fails to disclose specific values for the depths of the shoulder lateral grooves (Tanaka: 10) and the middle lateral grooves (Tanaka: 20), given the 
Regarding claims 7 and 8, modified Tanaka discloses all of the limitations as set forth above for claims 3 and 5, respectively. Modified Tanaka further discloses in each preferred embodiment that a maximum value of the angle θ2 (Tanaka: β) of the second side wall surface (Tanaka: 14) of each of the shoulder blocks (Tanaka: 5) is larger than a maximum value of the angle θ2 (Tanaka: δ) of the second side wall surface (Tanaka: 25) of each of the middle blocks (Tanaka: 6) (Tanaka: [0123], see Table 1), satisfying the limitations of claims 7 and 8. 
Regarding claims 9-14, modified Tanaka discloses all of the limitations as set forth above for claims 3-8, respectively. Modified Tanaka further discloses that a maximum value of the angle difference θ2-θ1 (Tanaka: β-α) of each of the shoulder blocks (Tanaka: 5) is larger than a maximum value of the angle difference θ2-θ1 (Tanaka: δ-γ) of each of the middle blocks (Tanaka: 6) (Tanaka: [0100]). 
Regarding claim 19, modified Tanaka discloses all of the limitations as set forth above for claim 1. Modified Tanaka further discloses that the angle θ2 (Tanaka: β) with respect to the tire radial direction of the second side wall surface (Tanaka: 14) of each of the shoulder blocks (Tanaka: 5) increases toward an outside in the tire axial direction (Ko: [20]). Because the angle θ1 (Tanaka: α) with respect to the tire radial direction of the first side wall surface (Tanaka: 15) of each of the shoulder blocks (Tanaka: 5) . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2014/0130952) in view of Ko (KR 20040048215 with English Machine Translation) as applied to claim 1 above, and further in view of Ushikubo (US 5,044,414) (of record). 
Regarding claim 20, modified Tanaka discloses all of the limitations as set forth above for claim 1. Modified Tanaka further discloses that the first side wall surface (Tanaka: 15, 26) and a groove bottom surface of each of the lateral grooves (Tanaka: 10, 20) are connected by a first curved surface (Tanaka: see Figs. 4 and 7), and the second side wall surface (Tanaka: 14, 25) and the groove bottom surface of said each of the lateral grooves (Tanaka: 10, 20) are connected by a second curved surface. Modified Tanaka fails to disclose, however, that a radius of curvature R2 of the second curved surface is larger than a radius of curvature R1 of the first curved surface. 
Ushikubo teaches a similar tire (title) with a first side wall surface (right side of 2) that is connected to a groove bottom surface (bottom of 2) of a lateral groove (2) by a first curved surface (see Fig. 2(A)) and a second side wall surface (left side of 2) that is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second curved surfaces disclosed by modified Tanaka to incorporate the radii of the first and second curved surfaces as taught by Ushikubo because they would have had a reasonable expectation that doing so would lead to a prevention of cracks at the groove bottom. 
Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 21 and 22 would be allowable for disclosing middle block rows that include first middle lateral grooves bent convexly toward one side in a tire circumferential direction and second middle lateral grooves bent convexly toward the other side in the tire circumferential direction. 

Ko discloses axially inner middle block rows that include middle lateral grooves that are each bent convexly toward the same side in a tire circumferential direction (see Fig. 1). Ko fails to disclose, however, any middle lateral grooves that are bent convexly toward the other side in the tire circumferential direction. 
Because none of the prior art of record disclose or suggest middle block rows that include first middle lateral grooves bent convexly toward one side in a tire circumferential direction and second middle lateral grooves bent convexly toward the other side in the tire circumferential direction, the combination of features in claims 21 and 22 is considered to be allowable. 
Claim 23 would be allowable because it is dependent on claim 21. 
Claim 24 would be allowable because it is dependent on claim 22. 
Response to Arguments
Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed September 23rd, 2021. 
Applicant’s arguments, see remarks, filed 12/23/2021, with respect to the rejection(s) of claim(s) 1-4, 7, 9, 10, and 13 under 35 USC 102 over Vervaet, claims 5, 6, 8, 11, 12, and 14 under 35 USC 103 over Vervaet in view of Murata, claims 15-19 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749